DETAILED ACTION
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
EXAMINER’S REASON FOR ALLOWANCE
Claims 1, 2, 4-15 are allowed.
The following is an examiner’s statement of reasons for allowance: Allowable subject matter has been indicated because the closest prior art references of record, Yoshida et al. (US2009/0160322) and Wang et al. (US2016/0359112), either alone or in combination, fails to teach or fairly suggest the feature:
“wherein the recess includes a side surface tapered with respect to a cross direction, perpendicular to the one direction and parallel to a top-most surface of the first insulating film, to define a first taper angle, 
said each of the openings includes a side surface tapered with respect to the cross direction to define a second taper angle, and 
the first taper angle of the side surface of the recess is smaller than the second taper angle of the side surface of said each of the openings”.
The prior art of record
Neither Yoshida, Wang, nor Ito (US2007/0200488 from pervious Office Actions) discloses the first and second taper angle which is measured with respect to the same cross direction being in the relationship as claimed, where the taper angle is less in the recess located between openings of adjacent pixels than the taper angle in opening in the pixel.  At best the two taper angles were the same in the prior art of record.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE Y MIYOSHI whose telephone number is (571)270-1629.  The examiner can normally be reached on M-F, 8:30AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSE Y MIYOSHI/
Primary Examiner, Art Unit 2822